                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 MARQUS MARTINEZ, et al.,
                                                   Case No.     20-cv-04135-VC
               Plaintiff,

         v.                                        REFERRAL FOR SETTLEMENT
                                                   CONFERENCE
 CITY OF SANTA ROSA, et al.,
                                                   Re: Dkt. No. 66
               Defendants.




       At the request of the parties, this matter is hereby referred to Magistrate Judge Laurel

Beeler of this court to conduct a Settlement Conference within 90 days. Magistrate Judge

Beeler’s chambers will contact counsel with a date and time for the conference to be conducted.

       IT IS SO ORDERED.

Dated: November 17, 2020

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
